      Case 1:20-cv-08419-VSB-KHP Document 12
                                          11 Filed 03/19/21 Page 1 of 1


                 USDCSDNY
                 DOCUMENT                           U.S. Department of Justice
                 ELECTRONICALLY FILED
                 DOC#: _ _ _ _ _ __                 United States Attorney
                 DATE FILED: 03/19/2021             Southern District ofNew York
                              -----                 86 Chambers Street, 3'd floor
                                                    New York. NY 10007


                                                    March 19, 2021


BYECF
                                                             AP,PUCATION GRANTED
Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court                                   ~f.l{l~
500 Pearl Street                                             Hon. Ka1harine H. Parker, U~S.M.J,.
New York, New York 10007                                                              03/19/2021

                              Re: Travis Parker v. Comm'r of Soc. Sec.
                                  20 Civ. 8419 (VSB) (KHP)
Dear Judge Parker:

         Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on March 22, 2021. We write respectfully to request, with the consent of plaintiff's
counsel, that the time to file the record be extended for 60 days, until May 21, 2021. The reason
for this request is the Social Security Administration needs more time to prepare the record. As a
result of the pandemic SSA has had to redesign its business process to produce records remotely,
and is also faced with the challenge of a significant increase in the number of new cases filed.
One prior adjournment has been granted in this case. We appreciate the Court's consideration of
this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov


cc: Howard D. Olinsky, Esq.
